UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-6675


REGINALD C. SWEAT,

                Plaintiff – Appellant,

          v.

KEVIN E. WILLIAMS; CURTIS BUFFORD, Lieutenant; JIMMY WHITE,
Official and Individual Capacities,

                Defendants – Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Henry F. Floyd, District Judge.
(9:09-cv-02041-HFF)


Submitted:   November 18, 2010              Decided:   November 30, 2010


Before SHEDD and     AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Reginald C. Sweat, Appellant Pro Se.    William Henry Davidson,
II, Joel Steve Hughes, DAVIDSON & LINDEMANN, PA, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Reginald C. Sweat appeals the district court’s order

rejecting        the    magistrate      judge’s       recommendation          to     dismiss

Sweat’s     42     U.S.C.      § 1983   (2006)        complaint        for    failure    to

exhaust, granting summary judgment in favor of Defendants, and

dismissing the action.             We have reviewed the record and find no

reversible error.            Accordingly, we affirm for the reasons stated

by the district court.             Sweat v. Williams, No. 9:09-cv-02041-HFF

(D.S.C.    Apr.        29,   2010).     We    deny    Sweat’s     motion       to    appoint

counsel and dispense with oral argument because the facts and

legal    contentions         are   adequately        presented    in     the       materials

before    the     court      and   argument      would   not     aid    the    decisional

process.

                                                                                    AFFIRMED




                                             2